THE THIRTEENTH COURT OF APPEALS

                                     13-17-00480-CV


                  SANTA ROSA INDEPENDENT SCHOOL DISTRICT
                                     v.
                          JESUS F. RODRIGUEZ JR.


                                    On Appeal from the
                     357th District Court of Cameron County, Texas
                          Trial Cause No. 2017-DCL-01895-E


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

dismissing Rodriguez’s claims for lack of jurisdiction.

       We further order this decision certified below for observance.

December 6, 2018